Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 June 2022 has been entered.

3-5Claims 2 and 9 were amended. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 2, 9, and 12-13 are withdrawn, because independent claim 2 and dependent claim 9 has been amended.

Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Diethelm et al. on claims 2, 9, 12, and 13 is withdrawn, because independent claim 2 has been amended.
	
Claims 2, 9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gasda et al. (US 2016/0248111).
Regarding claims 2, 9, 12 and 13, Gasda discloses a fuel cell system comprising: a fuel cell performing power generation using a fuel gas [0012]; 
a separation membrane (702) separating at least one of carbon dioxide or water vapor from an anode off gas discharged from the fuel cell [0073], the at least one of carbon dioxide and water vapor permeating the separation membrane from a supply side to a permeation side, wherein the anode off gas includes an unreacted portion of the fuel gas [0006, 0010, 0040]; 
an off gas circulation channel (carbon dioxide conduit, 832) disposed downstream of the separation membrane coupled with a supply side of the separation membrane [0044] and supplying the anode off gas to the fuel cell (via the recycling conduit, 834), the anode off gas having at least one of carbon dioxide or water vapor separated therefrom [0040-0044]; and 
a membrane channel (recycling conduit, 834 connected to the fuel inlet conduit 102 and fuel exhaust conduit 110) disposed in the downstream of the separation membrane and coupled with a permeation side of the separation membrane (Figs 1-3), 

    PNG
    media_image1.png
    664
    889
    media_image1.png
    Greyscale

wherein the membrane channel disposed in the permeation side of the separation membrane and coupled with a permeation side of the separation membrane is any one of the following (1) to (6): (1) a distribution channel distributing a raw material gas serving as the fuel gas to be used for the power generation of the fuel cell (fuel inlet conduit, 102) [0014], (2) a distribution channel distributing a cathode gas including oxygen to be used for the power generation of the fuel cell, (3) a distribution channel distributing a cathode off gas discharged from the fuel cell, (4) an exhaust channel distributing an exhaust gas (fuel exhaust conduit, 110), (5) a channel distributing water vapor to be used at the time of reforming the raw material gas and thereby producing the fuel gas, or (6) a channel distributing carbon dioxide to be used at the time of reforming the raw material gas and thereby producing the fuel gas, 
when the membrane channel disposed on the permeation side of the separation membrane is the exhaust channel, the fuel cell system further comprising a reformer (ATO reactor, 116) which includes a reforming unit for reforming the raw material gas and thereby producing the fuel gas and a combustion unit for heating the reforming unit by a combustion reaction [0017-0018], the exhaust gas is discharged from the combustion unit to the exhaust channel (ATO exhaust conduit, 118), and the exhaust gas is a gas generated by burning, in the combustion unit, a mixed gas of the cathode off gas and the anode off gas discharged from the fuel cell [0017-0018], 
but does not explicitly teach wherein at least one of permeability coefficient ratio α1 (PCO2/PH2) of the separation membrane in which the membrane channel being any one of the above (1) to (6) is disposed in the downstream or permeability coefficient ratio α2 (PH2O/PH2) of the separation membrane is 30 or higher in which the membrane channel being any one of the above (1) to (6) is disposed in the downstream.
	However, Gasda recognizes the carbon dioxide separator may remove a range from less than 50% to up to 99.5% from the recycled fuel exhaust stream [0021] with presence of water on the collection side reduces selection of water and increases efficiency of the carbon dioxide separator to select for carbon dioxide [0049] with relative high permeability to CO2 and H2O, and a relatively low permeability to H2, CO, and N2 [0073]. It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to vary the permeability coefficient of the separation membrane since Gasda recognizes parameters such as water content affects efficiency of the separator with desired ranges for separation/permeability. It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to vary permeability for gases since it has been held that discovering the optimum ranges for a result effective variable such as a permeability coefficient involves only routine skill in the art in the absence of showing of criticality in the claimed range (MPEP 2144.05) In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727